Case: 10-11175     Document: 00511571901         Page: 1     Date Filed: 08/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 15, 2011
                                     No. 10-11175
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SANDRA PATRICIA MONTOYA-AMAYA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-66-7


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Sandra Patricia Montoya-Amaya
(Montoya) has moved for leave to withdraw and has filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967). Montoya has not filed a response.
        We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. Counsel’s brief substantially complies in most respects with
the standards set forth in United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
However, we note that counsel’s examination of whether the district court

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11175       Document: 00511571901   Page: 2   Date Filed: 08/15/2011

                                   No. 10-11175

properly determined Montoya’s advisory sentencing range in light of the
contested findings made relative to her offense level fails to include citations to
relevant legal authority.      Ordinarily, counsel should cite not only to the
applicable Sentencing Guideline and to those portions of the record which
support the district court’s findings, but also to pertinent case law in support of
the Guideline adjustments. Nevertheless, in light of our review of counsel’s brief
and the relevant portions of the record, we concur with counsel’s ultimate
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5th Cir. R. 42.2.




                                         2